Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 29 March 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 AND 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable Benisty (US PG PUB No. 2018/0217951) in view of Chagam Reddy (US PG PUB No. 2018/0285294)
As per claim 1, Benisty discloses a method performed by a controller (see Benisty FIG 8A: 108) within a solid-state drive (SSD) (see Benisty FIG 8A: 106), the controller communicatively coupled to a non-volatile semiconductor memory device (see Benisty FIG 8A: 109) and comprising a first command queue and a second command queue (see e.g., Benisty [0114]: “each IOV function 830A - N may comprise different type ( s ) of submission queues 112 ( e . g . , submission queues 112 assigned different priority classification ( s ) ) .”) , the method comprising: 
selecting from a submission queue of a plurality of submission queues at least one command from a host external to the solid state drive, the at least one command relating to an action to be performed on the non-volatile semiconductor memory device (see Benisty [0112]));
However, Benisty does not expressly disclose but in the same field of endeavor Chagam Reddy discloses
determining if a number of in-flight commands received from the host via the submission queue of the plurality of submission queues and already present in the first command queue exceeds a threshold, at least a portion of the in-flight commands already present in the first command queue relating to a same action to be performed on the non-volatile semiconductor memory device as that of the selected at least one command (see Chagam Reddy [0063]: “whether the total number of capsules already placed in the provisional particular prioritized queue may exceed a pre defined threshold , and the like”); 
[The term action is sufficiently broad to encompass ‘access’ in which case all queued commands are drawn to the same action to the extent they are accessing the memory.] 
adding the at least one command selected from the submission queue of the plurality of submission queues to the second command queue if the threshold is exceeded, otherwise adding the at least one command to the first command queue (see Chagam Reddy [0064]); and 
processing a first command from the first command queue and a second command from the second command queue to perform a first action and a second action, respectively, on the non-volatile semiconductor memory device, the first action being completed in advance of the second action (see Chagam Reddy [0064])
[Chagam Reddy discloses selecting from a submission queue of a plurality of submission queues at least one command from a host external to the solid state drive (see Chagam Reddy FIG 6: 602), the at least one command relating to an action to be performed on the non-volatile semiconductor memory device (see Chagam Reddy FIG 6: 612 and [0071]); ] 
It would have been obvious before the effective filing date of the invention to modify Benisty to further implement a queue arbitration mechanism as taught by Changam Reddy. 
The suggestion/motivation for doing so would have been for the benefit of managing queues according to QoS requirements (see Chagam Reddy [0063])
Therefore it would have been obvious before the effective filing date of the invention to modify Benisty to further implement a queue management method as disclosed by Chagam Reddy of managing queues according to QoS requirements to arrive at the invention as specified in the claims. 
As per claim 2, the method of claim 1, 
wherein the commands in the first command queue and the commands in the second command queue are processed in parallel (see Benisty [0131]).
As per claim 3, the method of claim 1, 
wherein the threshold comprises any one of (i) a number of in- flight commands in the first command queue (see Chagam Reddy e.g., [0066]: “queue load exceeds a threshold”), (ii) a size of data associated with the in-flight commands received from the host, and (iii) a value corresponding to any one of the following command types received from the host: a read command, a write command, and an internal command generated by the controller. 
As per claim 4, the method of claim 1, 
wherein the command is any one of: a read command, a write command, and an internal command generated by the controller (see Chagam Reddy [0055]). 
As per claim 5, the method of claim 4, 
wherein the internal command comprises a command related to any one of: garbage collection, patrol read, data refresh, read metadata, write metadata (see Chagam Reddy [0055]: “background operations”)
As per claim 6, the method of claim 1, further comprising: 
adding at least one read command selected from the submission queue of the plurality of submission queues (see Chagam Reddy [0055]: “read”) to the second command queue if the threshold is exceeded (see Chagam Reddy [0064]), and adding at least one write command selected from the submission queue of the plurality of submission queues and/or an internal command generated by the controller to the second command queue (see Chagam Reddy [0055]: “write”), wherein the internal command comprises a command related to any one of: garbage collection, patrol read, data refresh, read metadata, and write metadata (see Chagam Reddy [0055])
As per claim 7, the method of claim 1,
 wherein the first and second actions are each a function defined by the respective at least one commands (see Chagam Reddy [0055])
As per claim 8, the method of claim 7, 
wherein the function comprises a read of data stored in the non- volatile semiconductor memory storage device, or a write of data to the non-volatile semiconductor memory storage device (see Chagam Reddy [0055])
As per claim 9, the method of claim 1, further comprising: 
adding a tag to each of the at least one command selected from the submission queue of the plurality of submission queues to identify which submission queue of the plurality of submission queues the command was selected from (see Chagam Reddy [0055]:  “including request type information associated with the IO request”)
As per claim 10, the method of claim 1, 
wherein the selection is based on an NVMe™ round robin arbitration scheme, or an NVMe™ (see Chagam Reddy [0071]) weighted round robin arbitration scheme (see Chagam Reddy [0067])
As per claim 11, the method of claim 10, further comprising:
selecting another submission queue of the plurality of submission queues according to the arbitration scheme when a maximum number of commands for processing by the controller has been receive (see Chagam Reddy [0068])
As per claim 27, a solid-state drive (SSD) (see Benisty FIG 8A: 106 and [0052]) comprising:
a non-volatile semiconductor memory device (see Benisty FIG 8A: 109); and
a controller contained within the SSD (see Benisty FIG 8A: 108), the SSD communicatively coupled to the non-volatile semiconductor memory device and configured to store data and retrieve data in the non-volatile semiconductor memory device in response to commands received from a host external to the solid-state drive (see Benisty [0052]), the controller comprising a first command queue and a second command queue (see e.g., Benisty [0114]: “each IOV function 830A - N may comprise different type ( s ) of submission queues 112 ( e . g . , submission queues 112 assigned different priority classification ( s ) ) .”), and configured to: 
select from a submission queue of a plurality of submission queues at least one command from the host, the at least one command relating to an action to be performed on the non-volatile semiconductor memory device (see e.g., Benisty [0112]),
However, Benisty does not expressly disclose but in the same field of endeavor Chagam Reddy discloses 
 determine if either (1) a number of in-flight commands received from the host via the submission queue of the plurality of submission queues and already present in the first command queue, or (ii) a size of data associated with in-flight commands received from the host via the submission queue of the plurality of submission queues and already present in at least one of the first command queue and second command queue, exceeds a threshold, at least a portion of the in-flight commands already present in the first command queue relating to a same action to be performed on the non-volatile semiconductor memory device as that of the selected at least one command (see Chagam Reddy [0063]: “whether the total number of capsules already placed in the provisional particular prioritized queue may exceed a pre defined threshold , and the like”);
[The term action is sufficiently broad to encompass ‘access’ in which case all queued commands are drawn to the same action to the extent they are accessing the memory.]  
add the at least one command selected from the submission queue of the plurality of submission queues to the second command queue if the threshold is exceeded, otherwise adding the at least one command to the first command queue (see Chagam Reddy [0064]), and
process a first command from the first command queue and a second command from the second command queue to perform a first action and a second action, respectively, on the non-volatile semiconductor memory device, the first action being completed in advance of the second action (see Chagam Reddy [0064]);
[Chagam Reddy discloses select from a submission queue of a plurality of submission queues at least one command from the host, the at least one command relating to an action to be performed on the non-volatile semiconductor memory device  (see Chagam Reddy FIG 6: 612 and [0071]).]
It would have been obvious before the effective filing date of the invention to modify Benisty to further implement a queue arbitration mechanism as taught by Changam Reddy. 
The suggestion/motivation for doing so would have been for the benefit of managing queues according to QoS requirements (see Chagam Reddy [0063])
Therefore it would have been obvious before the effective filing date of the invention to modify Benisty to further implement a queue management method as disclosed by Chagam Reddy of managing queues according to QoS requirements to arrive at the invention as specified in the claims.
As per claim 28, the SSD of claim 27, 
wherein the controller comprises a PCIe & NVMe™ controller (see Chagam Reddy FIG 6: 612), a memory controller (see Chagam Reddy FIG 6: 604) and a non-volatile semiconductor memory device controller (See Chagam Reddy FIG 6: 608), each of which having at least one of a first command queue and a second command queue pair (see Chagam Reddy FIG 6: 602, 606, 610). 
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (US PG PUB No. 20180217951) in view of Chagam Reddy (US PG PUB No. 2018/0285294) as applied to claim 1 above and further in view of Masuda (US PG PUB No. 2019/0087342)
As per claim 12, the method of claim 1,
 wherein the threshold is reduced to a smaller value once the threshold is exceeded (see Masuda FIG 2 and [0039]).
[Masuda discloses a dynamic threshold that decreases once the threshold is exceeded (see Masuda [0051]).]
It would have been obvious before the effective filing date of the invention to modify Benisty to further implement a temporary queuing protocol that dynamically adjusts the threshold as taught by Masuda. 
The suggestion/motivation for doing so would have been for the benefit of fine tuning queueing operations (see Masuda [0038]).
Therefore it would have been obvious before the effective filing date of the invention to modify Benisty as taught by Masuda for the benefit of fine tuning queueing operations to arrive at the invention as specified in the claims. 
As per claim 13, the method of claim 12, 
wherein the threshold is increased to its original value or to a new value when the smaller value threshold is no longer exceeded, and wherein the increase in threshold is either immediate or gradual over time (see Masuda [0041])
Claims 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable Benisty (US PG PUB No. 20180217951) in view of Chagam Reddy (US PG PUB No. 2018/0285294) and  Tseng (US PG PUB No. 20180203605)
As per claim 14, a method performed by a controller (see Benisty FIG 8A: 108) within a solid-state drive (SSD) (see Benisty FIG 8A: 106 and [0052]), the controller communicatively coupled to a non-volatile semiconductor memory device (See Benisty FIG 8A: 109) and comprising a first command queue and a second command queue (see e.g., Benisty [0114]: “each IOV function 830A - N may comprise different type ( s ) of submission queues 112 ( e . g . , submission queues 112 assigned different priority classification ( s ) ) .”), the method comprising:
However, Benisty does not expressly disclose but in the same field of endeavor Chagam Reddy discloses 
determining if a [size of data associated] with in-flight commands received from the host via the submission queue of the plurality of submission queues and already present in at least one of the first command queue and second command queue exceeds a threshold at least a portion of the in-flight commands already present in the first command queue relating to a same action to be performed on the non-volatile semiconductor memory device as that of the selected at least one command (see Chagam Reddy [0063]: “whether the total number of capsules already placed in the provisional particular prioritized queue may exceed a pre defined threshold , and the like”);
[The term action is sufficiently broad to encompass ‘access’ in which case all queued commands are drawn to the same action to the extent they are accessing the memory.]  
adding the at least one command selected from the submission queue of the plurality of submission queues to the second command queue if the threshold is exceeded, otherwise adding the at least one command to the first command queue (see Chagam Reddy [0064]); and
processing a first command from the first command queue and a second command from the second command queue to perform a first action and a second action, respectively, on the non-volatile semiconductor memory device, the first action being completed in advance of the second action (see Chagam Reddy [0064]).
[Chagam Reddy discloses selecting from a submission queue of a plurality of submission queues (see Chagam Reddy FIG 6: 602) at least one command from a host external to the solid state drive, the at least one command relating to an action to be performed on the non-volatile semiconductor memory device (see Chagam Reddy FIG 6: 612 and [0071]).]
It would have been obvious before the effective filing date of the invention to modify Benisty to further implement a queue arbitration mechanism as taught by Changam Reddy. 
The suggestion/motivation for doing so would have been for the benefit of managing queues according to QoS requirements (see Chagam Reddy [0063])
Therefore it would have been obvious before the effective filing date of the invention to modify Benisty to further implement a queue management method as disclosed by Chagam Reddy of managing queues according to QoS requirements to arrive at the invention as specified in the claims. 
However, Benisty in view of Chagam Reddy does not expressly disclose but in the same field of endeavor Tseng discloses utilizing a size of the in-flight commands to determine queuing operation (see Tseng [0077]: “Accordingly, each of the commands respectively corresponding to the submission queue SQ ( 0 ) to the submission queue SQ ( N ) read by the MMC 502 through the monitor circuit 900 ( 0 ) to 
the monitor circuit 900 ( N ) has the specific data quantity rather than the specific number”)
It would have bene obvious before the effective filing date of the invention to modify Benisty in view of Chagam Reddy to further utilize a size of the in-flight commands to determine the queuing operation rather than a specific number as taught by Tseng. 
The suggestion/motivation for doing so would have been for the benefit of fair queueing operations (see Tseng [0075]).
Therefore it would have been obvious before the effective filing date of the invention to modify Benisty in view of Chagam Reddy to further utilize a size of the inflight commands as a threshold for the benefit of fair queueing operation to arrive at the invention as specified in the claims. 
As per claim 15, the method of claim 14, 
wherein the commands in the first command queue and the commands in the second command queue are processed in parallel (see Benisty [0131]).
As per claim 16, the method of claim 14, 
wherein the threshold comprises any one of (i) a number of in- flight commands in the first command queue (see e.g., Chagam Reddy [0066]: “queue load exceeds a threshold”), (ii) a size of data associated with the in-flight commands received from the host, and (ii) a value corresponding to any one of the following command types received from the host: a read command, a write command, and an internal command generated by the controller.
As per claim 17, the method of claim 14, 
wherein the command is any one of: a read command, a write  command, and an internal command generated by the controller (see Chagam Reddy [0055]).
As per claim 18, the method of claim 17, 
wherein the internal command comprises a command related to any one of: garbage collection, patrol read, data refresh, read metadata, write metadata (see Chagam Reddy [0055]: “background operations”)
As per claim 19, the method of claim 14, further comprising: 
adding at least one read command selected from the submission queue of the plurality of submission queues (see Chagam Reddy [0055]: “read”) to the second command queue if the threshold is exceeded (see Chagam Reddy [0064]), and adding at least one write command selected from the submission queue of the plurality of submission queues and/or an internal command generated by the controller to the second command queue (see Chagam Reddy [0055]: “write”), wherein the internal command comprises a command related to any one of: garbage collection, patrol read, data refresh, read metadata, and write metadata (see Chagam Reddy [0055])
As per claim 20, the method of claim 14, 
wherein the first and second actions are each a function defined  by the respective at least one commands (see Chagam Reddy [0055]).
As per claim 21, the method of claim 20, 
wherein the function comprises a read of data stored in the non- volatile semiconductor memory storage device, or a write of data to the non-volatile semiconductor memory storage device (see Chagam Reddy [0055]: “background operations”)
As per claim 22, the method of claim 14, further comprising: 
adding a tag to each of the at least one command selected from the submission queue of the plurality of submission queues to identify which submission queue of the plurality of submission queues the command was selected from (see Chagam Reddy [0055]:  “including request type information associated with the IO request”)
As per claim 23, the method of claim 14, 
wherein the selection is based on an NVMe™ round robin arbitration scheme, or an NVMe™ (see Chagam Reddy [0071]) weighted round robin arbitration scheme (see Chagam Reddy [0067])
As per claim 24, the method of claim 23, further comprising: 
selecting another submission queue of the plurality of submission queues according to the arbitration scheme when a maximum number of commands for processing by the controller has been received (see Chagam Reddy [0068])
Claims 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable Benisty (US PG PUB No. 20180217951) in view of Chagam Reddy (US PG PUB No. 2018/0285294) and  Tseng (US PG PUB No. 20180203605) as applied to claim 14 above and further in view of Masuda (US PG PUB No. 2019/0087342)
 	As per claim 25, the method of claim 14,
However, Benisty in view of Chagam Reddy and  Tseng does not expressly disclose but in the same field of endeavor Masuda discloses a dynamic threshold 
 wherein the threshold is reduced to a smaller value once the threshold is exceeded(see Masuda FIG 2 and [0039]).
[Masuda discloses a dynamic threshold that decreases once the threshold is exceeded (see Masuda [0051]).]
It would have been obvious before the effective filing date of the invention to modify Benisty in view of Chagam Reddy and  Tseng to further implement a temporary queuing protocol that dynamically adjusts the threshold as taught by Masuda. 
The suggestion/motivation for doing so would have been for the benefit of fine tuning queueing operations (see Masuda [0038]).
Therefore it would have been obvious before the effective filing date of the invention to modify Benisty in view of Chagam Reddy and  Tseng as taught by Masuda for the benefit of fine tuning queueing operations to arrive at the invention as specified in the claims. 
As per claim 26, the method of claim 25,
 wherein the threshold is increased to its original value or to a new value when the smaller value threshold is no longer exceeded, and wherein the increase in threshold is either immediate or gradual over time (see Masuda [0041])	
RESPONSE TO ARGUMENTS: 
1st ARGUMENT: 
Chagam Reddy is silent on the submission command capsules and their relation to the types of IO operations to be performed on the drives. Specifically, Chagam Reddy is silent on the addition of command capsules relating to the same IO operation to different prioritized queues when a threshold is exceeded. Chagam Reddy therefore does not teach or suggest at least features [2]-[3] of claim 1, features [5]-[6] of claim 14, and features [8]-[9] of claim 27, as identified above, i.e. Chagam Reddy therefore does not teach or suggest adding the at least one command selected from the submission queue to the second command queue if the threshold is exceeded, the at least one command relating to the same action to be performed on the non-volatile semiconductor memory device as at least a portion of the in-flight commands already present in the first command queue.

The Examiner maintains the claim language is sufficiently broad to encompass subject matter as disclosed by Chagam Reddy because the claim does not specify what ‘action’ is intended to refer to (e.g., read action). It is unclear if Applicant is alleging Changam Reddy does not queue commands that are preforming the same type of access, or if Applicant is alleging Changam Reddy does not queue commands that preforming the same type of action to the same memory locations. The Examiner maintains any combination of queued commands to the memory is performing the same action to the extent the queued commands are intended to act on (i.e., action) the memory. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137